Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment (this “Amendment”) is made as of November 14, 2012,
effective as of June 27, 2012, by and among CHASE CORPORATION, a Massachusetts
corporation (a “Borrower”, or the “Chase Borrower”), NEPTCO INCORPORATED, a
Rhode Island corporation (a “Borrower”, or the “NEPTCO Borrower”, and together
with the Chase Borrower, the “Borrowers”), the Lenders (as defined in the Credit
Agreement), and BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender
and L/C Issuer.

 

RECITALS

 

A.                                    The Borrowers, the Guarantors, the
Administrative Agent and the Lenders entered into a Credit Agreement dated as of
June 27, 2012 (the “Loan Agreement”), providing for revolving loans by the
Lenders to the Borrowers and for various term loans by the Lenders to the
Borrowers.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Loan Agreement.

 

B.                                    The parties desire to amend the Loan
Agreement in certain respects effective as of June 27, 2012.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Amendment to Loan Agreement.

 

(a)                                 Effective as of June 27, 2012, the
definition of “Measurement Period” in Section 1.01 of the Loan Agreement is
amended by deleting such definition and substituting the following therefor:

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Chase Borrower.”

 

2.                                      No Further Amendments.  Except as
specifically amended hereby, the Loan Agreement shall remain otherwise
unmodified and in full force and effect and is hereby ratified and affirmed in
all respects.

 

3.                                      Certain Representations of the
Borrower.  As a material inducement to the Lenders to enter into this Amendment,
the Borrowers represent and warrants to the Lenders, after giving effect to this
Amendment, as follows:

 

(a)              The execution and delivery of this Amendment has been duly
authorized by all requisite corporate action on the part of the Borrowers and
will not violate any provision of law, any order, judgment or decree of any
court or other agency of government, or the articles or by-laws of any Borrower
or any indenture, agreement or other instrument to which any Borrower is bound,
or be in conflict with, or result in a breach of, or constitute (with due notice
or lapse of time or both) a default under, or result in the creation or
imposition

 

--------------------------------------------------------------------------------


 

of any lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of any Borrower pursuant to, any such indenture, agreement or
instrument.

 

(b)              The representations and warranties contained in the Loan
Agreement are true and correct in all material respects on and as of the date of
this Amendment as though made at and as of such date (except to the extent that
such representations and warranties expressly relate to an earlier date or
except to the extent variations therefrom have been permitted under the terms of
the Loan Agreement or otherwise permitted in writing by the Lenders).  No
material adverse change has occurred in the assets, liabilities, financial
condition, business or prospects of the Borrowers from that disclosed in the
annual certified financial statements most recently furnished to the Lenders. 
No event of default or condition or event that, but for the requirement that
time elapse or notice be given or both, would constitute an event of default,
has occurred or is continuing.

 

(c)               This Amendment constitutes the legal, valid and binding
obligation of the Borrowers, enforceable against the Borrowers in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the rights and remedies of creditors generally or the
application of principles of equity, whether in any action at law or proceeding
in equity, and subject to the availability of the remedy of specific performance
or of any other equitable remedy or relief to enforce any right thereunder.

 

4.                                      Conditions.  The willingness of the
Lenders to agree to the foregoing is subject to the following conditions:

 

(a)              The Borrowers and the Guarantors shall have executed and
delivered to the Lenders (or shall have caused to be executed and delivered to
the Lenders by the appropriate persons) the following:

 

(i)  This Amendment and

 

(ii)  Such other supporting documents and certificates as the Lenders or their
counsel may reasonably request.

 

(b)              All legal matters incident to the transactions contemplated
hereby shall be satisfactory to counsel for the Lenders.

 

5.                   Miscellaneous.

 

(a)              This Amendment shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts.

 

(b)              This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate

 

2

--------------------------------------------------------------------------------


 

counterparts hereof, all of which counterparts shall together constitute one and
the same agreement.

 

IN WITNESS WHEREOF, the Lenders and the Borrowers have caused this Amendment to
be duly executed as a sealed instrument by their duly authorized
representatives, all as of the date and year first above written.

 

 

CHASE CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NEPTCO INCORPORATED

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swingline Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

:

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GUARANTORS

 

In connection with the Loan Agreement as amended hereby, the Guarantors each
hereby (a) consent and agree to all of the terms and conditions of the Loan
Agreement as amended hereby and of the other documents executed in connection
therewith, (b) ratifies and reaffirms all of the terms and provisions of Loan
Agreement and each of the other Loan Documents to which such Guarantor is a
party, and (c) acknowledges and agrees that the indebtedness, liabilities and
obligations of the Borrowers to the Lenders which such Guarantor has guaranteed
under the Loan Agreement includes, without limitation, all of the indebtedness
of the Borrowers to the Lenders under the Loan Agreement as amended hereby.

 

IN WITNESS WHEREOF, the Guarantors have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the date and year first above written.

 

 

GUARANTORS:

CAPITAL SERVICES OF NEW YORK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

C.I.M. INDUSTRIES INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CHASE FACILE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NEPTCO HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

 

CHASE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NEPTCO INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------